FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                                 & .
                                    •    -




                                    --       -


                                    I m

6/17/2015                                                      COA No. 12-13-00136-CR
PRIDGEN, ROBERT LYNN              Tr. Ct. No. 299561                                    PD-0186-15
On this day, the Appellant's petition for discretionary review has been refused.
                                                                           Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLE
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                                                                                                      -n

                              * DELIVERED VIA E-MAIL *                     o                      ri r
                                                                           3>     r
                                                                           H
                                                                                 /-—

                                                                           ^jfcr>
                                                                           r~" jj^^^—«.
                                                                                                  o 9
                                                                                                  >   3D
                                                                           •    ^r—^
                                                                                                  te -«
                                                                           PwN*.              J   m O
                                                                                                  9L ~n
                                                                           Q?\         «->t       K >
                                                                                                  a   "O
                                                                                                  w' "TO
                                                                               i ^L,
                                                                           '"' )                      c/)